Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 17 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 17 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”) is entered into as of May 3, 2010 by and among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) JPMorgan Chase Bank, N.A. (“JPMorgan”), SunTrust Bank (“SunTrust”), Wells
Fargo Bank, N.A. (successor by merger to Wachovia Bank, National Association)
(“Wells Fargo”), and The Royal Bank of Scotland plc (“RBS”) as successor to ABN
AMRO Bank N.V. (each of the foregoing a “Committed Purchaser”),

(d) Falcon Asset Securitization Company LLC, Three Pillars Funding LLC and
Amsterdam Funding Corporation (each of the foregoing, a “Conduit”),

(e) Wells Fargo, as letter of credit issuer (the “LC Issuer”),

(f) SunTrust Robinson Humphrey, Inc., Wells Fargo, RBS and JPMorgan (each of the
foregoing, a “Co-Agent”), and

(g) JPMorgan, as administrative agent for the Groups (together with its
successors and permitted assigns and in such capacity, the “Administrative
Agent” and together with the Co-Agents, and their respective successors and
permitted assigns, the “Agents”),

with respect to that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, the LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified from time to time, the “RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in the RPA.



--------------------------------------------------------------------------------

2. Amendments to RPA. Effective as of the Effective Date (as defined herein),
subject to the satisfaction of the conditions precedent set forth in Section 3
below, clauses (a) and (b) of the definition of “Trigger Event” set forth in
Exhibit I to the RPA are hereby amended and restated in their entirety as
follows:

(a) the failure of the Performance Guarantor to maintain Available Cash equal to
or greater than (i) from April 1, 2010 to and including December 31, 2010,
$25,000,000 at all times and (ii) from January 1, 2011 and thereafter,
$50,000,000 at all times, (b) the failure of the Performance Guarantor to
maintain, as of the end of the accounting periods set forth below, Consolidated
EBITDA in the minimum level set forth below next to such accounting period (for
each such period, “Minimum Consolidated EBITDA”);

 

Period

   Minimum Consolidated
EBITDA

For the fiscal quarter ending on June 30, 2010

   $ 5,000,000

For the two consecutive fiscal quarters ending September 30, 2010

   $ 50,000,000

For the three consecutive fiscal quarters ending December 31, 2010

   $ 100,000,000

For the four consecutive fiscal quarters ending March 31, 2011

   $ 270,000,000

For the four consecutive fiscal quarters ending June 30, 2011

   $ 270,000,000

For the four consecutive fiscal quarters ending September 30, 2011

   $ 280,000,000

For the four consecutive fiscal quarters ending December 31, 2011

   $ 270,000,000

For the four consecutive fiscal quarters ending March 31, 2012

   $ 300,000,000

For the four consecutive fiscal quarters ending June 30, 2012

   $ 330,000,000

3. Conditions Precedent. This Amendment shall become effective on the date (the
“Effective Date”) when each of the following conditions precedent have been
satisfied or waived:

(a) the Administrative Agent shall have received the following, each in form and
substance satisfactory to the Administrative Agent: (i) counterparts of this
Amendment, duly executed by the Seller, each Agent and each Purchaser and (ii) a
duly executed copy of Amendment No. 17 to Credit Agreement, dated as of May 3,
2010, among the Performance Guarantor, as borrower, the entities party thereto
as Canadian Borrowers, the entities party thereto as UK Borrowers, the financial
institutions party thereto and JPMorgan Chase Bank, National Association, as
administrative agent; and

(b) the Seller shall have paid the reasonable legal fees and disbursements of
(i) the Administrative Agent’s counsel, Sidley Austin LLP and (ii) the Wells
Fargo Agent’s counsel, Greenberg Traurig, LLP, in each case, invoiced on or
prior to the date on which the conditions described in clause (a) above and this
clause (b) have been satisfied.

 

2



--------------------------------------------------------------------------------

4. References to Wachovia Bank, National Association in the Transaction
Documents. In connection with the merger of Wachovia Bank, National Association
into Wells Fargo Bank, N.A., the parties hereto agree that from and after the
Effective Date each reference in the Transaction Documents to (a) “Wachovia
Bank, National Association” is hereby replaced with the reference “Wells Fargo
Bank, N.A. (successor by merger to Wachovia Bank, National Association)” and
(b) “Wachovia” is hereby replaced with the reference “Wells Fargo.”

5. Representations and Warranties. In order to induce the other parties to enter
into this Amendment, (a) the Seller hereby represents and warrants to the
Agents, the LC Issuer and the Purchasers that after giving effect to the
amendments contained in Section 2 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date, (ii) the
RPA, as amended hereby, constitutes the legal, valid and binding obligation of
the Seller enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and (iii) excluding Section 3.1(k) of the RPA
solely insofar as it relates to the absence of a Material Adverse Effect of the
type described in clause (i) of the definition of such term (as to which no
representation or warranty is made hereby), each of the Seller’s representations
and warranties contained in the RPA is correct as of the Effective Date and
(b) the Performance Guarantor hereby consents to the amendment herein contained
and ratifies and confirms that the Performance Undertaking remains in full force
and effect.

6. Ratification. Except as modified hereby, the RPA is hereby ratified, approved
and confirmed in all respects.

7. Reference to Agreement. From and after the Effective Date, each reference in
the RPA to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the RPA in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind and nature shall be deemed
to mean the RPA as modified by this Amendment.

8. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment.

9. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

10. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

 

Name:   Title:   YRC WORLDWIDE INC., as Performance Guarantor By:  

 

Name:   Title:  

Amendment No. 17 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent By:  

 

Name:   Title:   SUNTRUST BANK, as a Committed Purchaser By:  

 

Name:   Title:   THREE PILLARS FUNDING LLC, as a Conduit By:  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Falcon
Agent and as Administrative Agent By:  

 

Name:   Title:  

Amendment No. 17 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

FALCON ASSET SECURITIZATION COMPANY LLC, as a Conduit BY: JPMORGAN CHASE BANK,
N.A., ITS ATTORNEY-IN-FACT By:  

 

Name:   Title:   WELLS FARGO BANK, N.A. (successor by merger to Wachovia Bank,
National Association), as a Committed Purchaser, as LC Issuer and as Wells Fargo
Agent By:  

 

Name:   Title:   THE ROYAL BANK OF SCOTLAND PLC, as a Committed Purchaser and as
Amsterdam Agent By: RBS SECURITIES INC., as its agent By:  

 

Name:   Title:   AMSTERDAM FUNDING CORPORATION, as a Conduit By:  

 

Name:   Title:  

Amendment No. 17 to

Third Amended and Restated Receivables Purchase Agreement